      Case 1:18-cv-00260-DLH-CSM Document 1 Filed 12/10/18 Page 1 of 7



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NORTH DAKOTA

 EQUAL EMPLOYMENT                           )
 OPPORTUNITY COMMISSION,                    )
                                            )   Civil Action No: ____________
                     Plaintiff,             )
                                            )   COMPLAINT
       v.                                   )
                                            )   JURY TRIAL DEMAND
 EAST 40, INC., D/B/A 40 STEAK &            )
 SEAFOOD,                                   )
                                            )
                     Defendant.             )


                             NATURE OF THE ACTION

      This is an action under Title VII of the Civil Rights Act of 1964 and Title I of the

Civil Rights Act of 1991, to correct unlawful employment practices based upon

pregnancy, and to provide appropriate relief to Erica Davidson.

      As alleged with greater particularity below, Plaintiff Equal Employment

Opportunity Commission (“EEOC” or “Commission”) alleges that East 40, Inc., doing

business under the trade name 40 Steak & Seafood (“40 Steak” or “Defendant”),

terminated Davidson because she was pregnant, in violation of Title VII of the Civil

Rights Act of 1964, as amended by the Pregnancy Discrimination Act (“PDA”),

42 U.S.C. §§ 2000e(k) and 2000e-2(a)(1).

                            JURISDICTION AND VENUE

      1.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331,

1337, 1343 and 1345. This action is authorized and instituted pursuant to Section

706(f)(1) and (3) of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

                                            1
      Case 1:18-cv-00260-DLH-CSM Document 1 Filed 12/10/18 Page 2 of 7



§ 2000e-5(f)(1) and (3) (“Title VII”), and pursuant to Section 102 of the Civil Rights Act

of 1991, 42 U.S.C. § 1981a.

       2.     The employment practices alleged to be unlawful were committed within

the jurisdiction of the United States District Court for the District of North Dakota.

                                         PARTIES

       3.     Plaintiff, the Equal Employment Opportunity Commission (the

“Commission” or “EEOC”), is the agency of the United States of America charged with

the administration, interpretation and enforcement of Title VII, and is expressly

authorized to bring this action by Sections 706(f)(1) and (3) of Title VII, 42 U.S.C.

§ 2000e-5(f)(1) and (3).

       4.     At all relevant times, Defendant 40 Steak has been a corporation organized

under the laws of North Dakota and doing business in Bismarck, North Dakota, and

continuously had 15 or more employees.

       6.     At all relevant times, Defendant 40 Steak has continuously been an

employer engaged in an industry affecting commerce under Sections 701(b), (g), and (h)

of Title VII, 42 U.S.C. §§ 2000e(b), (g), and (h).

                           ADMINISTRATIVE PROCEDURES

       6.     More than 30 days prior to the institution of this lawsuit, Erica Davidson

filed a charge with the Commission alleging violations of Title VII.

       7.     On May 15, 2018, the EEOC found reasonable cause to believe that

40 Steak violated Title VII by terminating her because of her pregnancy. At that time,

the EEOC invited 40 Steak to engage with the Commission in informal conciliation

                                             2
        Case 1:18-cv-00260-DLH-CSM Document 1 Filed 12/10/18 Page 3 of 7



efforts to endeavor to eliminate the unlawful employment practices and provide

appropriate relief.

        8.    The Commission held conciliation discussions with 40 Steak to provide it

with the opportunity to remedy the discriminatory practices described in the Letter of

Determination.

        9.    By letter dated July 6, 2018, the Commission informed 40 Steak that it was

unable to secure a conciliation agreement acceptable to the Commission.

        10.   All conditions precedent to the institution of this lawsuit have been

fulfilled.

         STATEMENT OF CLAIMS OF PREGNANCY DISCRIMINATION

        11.   Since at least July 2015, 40 Steak has engaged in unlawful employment

practices in violation of Title VII, §§ 42 U.S.C. 2000e(k) and 2000e-2(a)(1).

        12.   Davidson began working for 40 Steak as a server in February 2015.

        13.   Davidson never received any discipline or warnings for rudeness to

customers, absenteeism, tardiness, or any other performance related issues.

        14.   Davidson learned she was pregnant on or about April 2015.

        15.   Davidson told her managers and coworkers about her pregnancy in June

2015.

        16.   On or about July 7, 2015, 40 Steak’s manager, Julia Redig, told Davidson

that servers were going to have to work harder at 40 Steak, and that 40 Steak had decided

that it was not fair to make her work harder because she was pregnant and would not be

at the restaurant forever.

                                             3
      Case 1:18-cv-00260-DLH-CSM Document 1 Filed 12/10/18 Page 4 of 7



       17.    Manager Redig told Davidson that someone else would cover her shift and

escorted her out.

       18.    Manager Redig told other 40 Steak employees that Davidson was no longer

working there because she was pregnant.

       19.    40 Steak terminated Davidson’s employment because she was pregnant.

       20.    By its conduct, 40 Steak violated Title VII, §§ 42 U.S.C. 2000e(k) and

2000e-2(a)(1).

       21.    40 Steak deprived Davidson of equal employment opportunities and

otherwise adversely affected her status as an employee, because of her sex and

pregnancy.

       22.    The unlawful employment practices complained of were intentional.

       23.    The unlawful employment practices complained of were done with malice

or with reckless indifference to the federally protected rights of Davidson.

             STATEMENT OF CLAIM OF RECORD KEEPING VIOLATIONS

       24. Since at least 2015, 40 Steak has failed, in violation of Section 709(c) of Title

VII, 42 U.S.C. § 2000e-8(c), to make and preserve records relevant to the determination

of whether unlawful employment practices have been or are being committed. Among

other things, 40 Steak did not maintain applications or interview notes of applicants, and

discarded or destroyed alleged records relating to Davidson’s job performance.




                                             4
      Case 1:18-cv-00260-DLH-CSM Document 1 Filed 12/10/18 Page 5 of 7



                                PRAYER FOR RELIEF

Wherefore, the Commission respectfully requests that this Court:

       A.     Grant a permanent injunction enjoining 40 Steak, their officers, agents,

servants, employees, attorneys, and all persons in active concert or participation with

them, from terminating or otherwise discriminating against any applicant or employee

because she is pregnant in violation of Title VII, as amended by the PDA;

       B.     Order Defendant to institute and carry out policies, practices, and programs

which provide equal employment opportunities for pregnant workers and applicants, and

which eradicate the effects of its past and present unlawful employment practices

described herein;

       C.     Order Defendants to make Ms. Davidson whole by providing appropriate

backpay with prejudgment interest, in amounts to be determined at trial, and other

affirmative relief necessary to eradicate the effects of its unlawful employment practices

described herein;

       D.     Order Defendants to make Ms. Davidson whole by providing compensation

for past and future pecuniary losses resulting from the unlawful employment practices

described herein;

       E.     Order Defendants to make Ms. Davidson whole by providing compensation

for past and future nonpecuniary losses resulting from the unlawful practices described

herein, including but not limited to emotional pain, suffering, loss of enjoyment of life

and humiliation, in amounts to be determined at trial;



                                             5
      Case 1:18-cv-00260-DLH-CSM Document 1 Filed 12/10/18 Page 6 of 7



       F.     Order Defendants to pay Ms. Davidson punitive damages for its malicious

and reckless conduct in amounts to be determined at trial;

       G.     Order rightful place reinstatement for Ms. Davidson;

       H.     Order Defendant to make and preserve all records relevant to the

determination of whether unlawful employment practices have been or are being

committed, in accordance with Section 709(c) of Title VII, 42 U.S.C. § 2000e-8(c),

including applications, interview notes, and documents relating to personnel decisions,

including discharge;

       I.     Grant such further relief as the Court deems necessary and proper in the

public interest; and

       J.     Award the Commission its costs of this action.

                                JURY TRIAL DEMAND

       The Commission requests a jury trial on all questions of fact raised by its

complaint.


                                          James Lee
                                          Deputy General Counsel

                                          Gwendolyn Reams
                                          Associate General Counsel

                                          Equal Employment Opportunity Commission
                                          131 M St. NE
                                          Washington, DC 20507


                                          s/ Gregory Gochanour
                                          Gregory Gochanour
                                          Regional Attorney
                                             6
Case 1:18-cv-00260-DLH-CSM Document 1 Filed 12/10/18 Page 7 of 7




                             s/ Jean P. Kamp
                             Jean P. Kamp
                             Associate Regional Attorney

                             s/ Laurie A. Vasichek
                             Laurie A. Vasichek (MN #171438)
                             Attorney for Plaintiff
                             Equal Employment Opportunity Commission
                             Minneapolis Area Office
                             330 Second Avenue South, Suite 720
                             Minneapolis, MN 55401
                             Telephone (612) 335-4061
                             Facsimile: (612) 335-4044
                             laurie.vasichek@eeoc.gov




                               7
